Title: From George Washington to Jonathan Arnold, 4 February 1783
From: Washington, George
To: Arnold, Jonathan


                        
                            Sir
                            Head Quarters Newburgh Feby 4th 1783
                        
                        I have received the Letter you was pleased to address to me on the 28th of Janry.
                        I beg you will be persuaded, Sir, that I have not accustomed myself to form opinions upon partial
                            representations, or reports of any kind whatever, until the characters concerned have had an opportunity of contradicting
                            & refuting them—it was not because I gave implicit credence to that part of Capt. Macomber’s report which affected
                            your reputation, that I enclosed it without alteration to the President of Congress; but because it came into my hands from
                            the Officer Commandg in the Northern Departm. officially, and I thought your own reputation & my duty required,
                            that I should Act on the matter, as I have done.
                        You may be assured, Sir, that No apology was necessary for your application, and that I am with due regard
                            Your Most Obed. Hble Servt.
                    